                  Case 2:20-cv-00107-AC Document 16 Filed 06/10/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARGARET BRANICK-ABILLA, CSBN 223600
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8929
 7
            Facsimile: (415) 744-0134
            E-Mail: Margaret.Branick-Abilla@ssa.gov
 8
     Attorneys for Defendant
 9
                                   UNITED STATES DISTRICT COURT
10
                                  EASTERN DISTRICT OF CALIFORNIA
11
                                       SACRAMENTO DIVISION
12

13                                                   )       Case No. 2:20-cv-00107-AC
     MARIA E. BAUTISTA,                              )
14                                                   )       STIPULATION & [PROPOSED] ORDER
                     Plaintiff,                      )       TO REMAND PURSUANT TO
15                                                   )       SENTENCE FOUR OF 42 U.S.C. § 405(g)
            vs.                                      )
16                                                   )
     ANDREW SAUL,                                    )
17   Commissioner of Social Security,                )
                                                     )
18                                                   )
                     Defendant.                      )
19

20
            IT IS HEREBY STIPULATED, by and between plaintiff Maria E. Bautista (Plaintiff)
21
     and Andrew Saul, Commissioner of Social Security (the Commissioner or Defendant), through
22
     their respective counsel of record, and with the approval of the Court, that this action be
23
     remanded for further administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g).
24
            The Appeals Council will remand the case to an administrative law judge (ALJ). On
25
     remand, the Appeals Council will instruct the ALJ to further develop the record; evaluate and
26
     consider the additional evidence submitted by Plaintiff’s counsel; reevaluate the opinion
27
     evidence and Plaintiff’s subjective allegations; obtain medical expert evidence as necessary;
28

                                                         1
     Stipulation & [Proposed] Order
     2:20-cv-00107-AC
               Case 2:20-cv-00107-AC Document 16 Filed 06/10/20 Page 2 of 2



 1   reassess Plaintiff’s residual functional capacity as appropriate; obtain vocational expert
 2   testimony as warranted; and issue a new decision.
 3          The parties further request that the Clerk of the Court be directed to enter a final
 4   judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
 5   Commissioner.
                                           Respectfully submitted,
 6

 7   Dated: June 9, 2020                   CERNEY KREUZE & LOTT, LLP

 8
                                       By: /s/ Shellie Lott*
 9
                                          SHELLIE LOTT
10                                        Attorneys for Plaintiff
                                          [*As authorized by e-mail on Jun. 9, 2020]
11

12
     Dated: June 9, 2020                   McGREGOR W. SCOTT
13                                         United States Attorney
                                           DEBORAH LEE STACHEL
14                                         Regional Chief Counsel, Region IX
15
                                           Social Security Administration

16
                                       By: /s/ Margaret Branick-Abilla
17
                                           MARGARET BRANICK-ABILLA
18                                         Special Assistant United States Attorney
                                           Attorneys for Defendant
19

20
                                      [PROPOSED] ORDER
21
     Pursuant to stipulation, IT IS SO ORDERED.
22

23
     Dated: June 9, 2020
24

25

26

27

28

                                                      2
     Stipulation & [Proposed] Order
     2:20-cv-00107-AC
